Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest annealing the first semiconductor wafer while applying the electrical bias voltage: decoupling the first conductive layer from the first potential and decoupling the second conductive layer from the second potential; and forming another layer over the first conductive layer as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest wherein coupling the first conductive layer comprises attaching a first electrode to a first major surface of the semiconductor wafer; and wherein coupling the second conductive layer comprises placing a second major surface of the semiconductor wafer on a substrate holder and coupling the substrate holder to the second potential as required by amended independent claim 3.
The search of the prior art does not disclose or reasonably suggest wherein coupling the second conductive comprises capacitively coupling the second conductive layer to the second potential as required by amended independent claim 5.
Claims 4, 6-11, 21-30 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891